                                                                        USDC SDNY
                                                                        DOCUMENT
UNITED STATES DISTRICT COURT                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                           DOC #:
                                                                        DATE FILED: 1/7/2020
 ROBERT GIST,
                                 Movant,                          19-CV-5095 (GHW)

                     -against-                                    16-CR-656-6 (GHW)
 UNITED STATES OF AMERICA,                                              ORDER
                                 Respondent.

GREGORY H. WOODS, United States District Judge:

       On January 6, 2020, the Government moved for an adjournment of the January 8, 2020

hearing because the Petitioner could not be produced in time to appear at the proceeding. Dkt. No.

21. This application is granted. The January 8, 2020 hearing is rescheduled to January 28, 2020 at

3:00 p.m. in Courtroom 12C of the United States District Court for the Southern District of New

York, Daniel Patrick Moynihan U.S. Courthouse at 500 Pearl Street, New York, New York, 10007.

The Court directs the United States to produce Mr. Gist for the hearing.

       The Clerk of Court is directed to mail Mr. Gist copy of this order by first-class and certified

mail. The Clerk of Court is further directed to terminate the motion pending at docket number 21.

SO ORDERED.

 Dated:    January 7, 2020
           New York, New York

                                                                GREGORY H. WOODS
                                                               United States District Judge
